Citation Nr: 0923858	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  03-15 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed right 
ankle disorder.  

2.  Entitlement to service connection for a claimed right 
shoulder impingement.  

3.  Entitlement to service connection for claimed Charcot- 
Marie-Tooth (CMT) disease.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active military duty from September 
1975 to December 1988.  

This case initially comes to the Board of Veterans' Appeals 
(Board) on appeal from the RO.  

In a July 2007 decision, the Board in pertinent part, 
reopened claims of service connection for right shoulder 
impingement and a right knee disorder, then remanded these 
matters.  The Board also remanded the issues of service 
connection for CMT disease, a right ankle disorder and a 
psychiatric condition for additional development of the 
record. 

In a July 2008 rating action, the RO granted service 
connection for major depressive disorder and degenerative 
joint disease (DJD) of the right knee.  

The issue of service connection for CMT is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  




FINDINGS OF FACTS

1.  The currently diagnosed right ankle strain is shown as 
likely as not to have had its clinical onset following 
repeated injuries during the Veteran's period of active 
service.  

2.  The currently diagnosed right shoulder strain with 
supraspinatus tendinitis is shown as likely as not to be due 
to the documented episode impingement syndrome that Veteran 
sustained while on active duty.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by right ankle strain is due to disease 
or injury that was incurred in active service.  38 U.S.C.A.  
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by right shoulder strain with 
supraspinatus tendinitis is due to disease or injury that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  Notice as to what evidence is needed, as well as the 
type of evidence necessary to establish a disability rating 
and effective date for that disability, has been provided.  
Letters of February 2003, March 2004, February 2005, and 
February 2008 provided pertinent notice and development 
information.  

While the appellant may not have received full notice prior 
to the initial decision, after sufficient notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  

Given the fully favorable action taken hereinbelow, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  


Criteria for service connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.  

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Entitlement to service connection for a right ankle 
disability

Concerning evidence of current disability, the recent VA 
examination in May 2008 shows a diagnosis of right ankle 
strain.  

The service treatment record shows that the Veteran was 
treated on several occasions for ankle injuries during 
service.  In February 1979, he reported twisting his right 
ankle while playing basketball.  The X-ray studies at that 
time were normal.  He was treated with heat and an ace 
bandage.  

In February 1982, the Veteran sustained a second degree right 
ankle sprain while playing basketball.  A May 1982 X-ray 
report of the right ankle noted a soft tissue injury with no 
fractures.  

The Veteran continued to voice right ankle complaints in 
August 1982.  Although the provisional diagnosis was 
traumatic arthritis, there was no abnormality noted on X-ray 
study.  

In April 1983, the Veteran was seen with complaints of having 
bilateral ankle pain.  An X-ray report indicated that the 
right ankle was normal.  Besides two ill defined 
calcifications or ossifications between the lateral malleolus 
and talus, there were no fracture, dislocation or destructive 
bony changes of the right ankle.  These were noted to most 
likely represent minimal ligamentous ossification.  

There were no right ankle complaints or findings recorded in 
connection with the October 1988 service examination 
conducted prior to his separation.  

The Veteran underwent a VA examination after service 
discharge in April 1989, but he voices no right ankle 
complaints at that time.  There were no abnormal findings 
reported regarding the right ankle.  

The postservice medical records do not reflect any treatment 
for a right ankle disorder until May 1994, when the Veteran 
slipped and fell at work.  

At a May 2008 VA examination, the Veteran reported that his 
right ankle pain had flared over the previous 7 years and 
that he had used his cane for stability.  The Veteran 
reported having sprained his ankle following service.  

The VA examiner concluded that the Veteran did not have a 
chronic right ankle condition during service that resulted in 
permanent residual disability.  On this basis, the VA 
examiner opined that it was less likely than not that the 
right ankle condition was caused or aggravated by service.  

In reviewing the entire record, the Board finds the evidence 
to be in relative equipoise in showing that the current right 
ankle strain as likely as not had its clinical onset during 
his period of active service.  

Here, the medical evidence shows that he suffered repeated 
sprain-type injuries and manifested findings of ligamentous 
ossification consistent with previous trauma while on active 
duty.  Given the nature of these documented inservice 
findings, the Board finds no sustainable basis for 
disassociating the currently diagnosed right ankle strain 
from the injury residuals demonstrated during service.  

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, service connection for right ankle strain is 
warranted.  


Service connection for a right shoulder disability

The Veteran also asserts that his current right shoulder 
disability had its onset during military service when he 
suffered a serious injury that required physical therapy.  

A May 2008 VA examination report in this regard includes a 
diagnosis of right shoulder supraspinatus tendonitis.  

The service treatment record shows that the Veteran was 
rendered medical attention for right shoulder impingement in 
mid-1988.  He also continued to complain of right shoulder 
problems at the initial post service VA examination in 1989.  
The X-ray studies at that time revealed a well-corticated 
concavity on the acromion that was considered developmental.   

At a VA examination in May 2003, the Veteran reported having 
a 6-7 year period of right shoulder problems.  His problems 
reportedly began after he threw a baseball in the air.  

The VA examiner again opined that there was no evidence of a 
chronic right shoulder disability in service that resulted in 
permanent residual disability.  The examiner opined that the 
Veteran's right shoulder disability was less likely than not 
caused by his service.  

However, taking into consideration the Veteran's documented 
medical history of right shoulder impingement in service and 
the findings recorded on VA examination shortly thereafter, 
the Board concludes that the evidence is in relative 
equipoise in showing that the current right shoulder strain 
with supraspinatus tendinitis as likely as not had its 
clinical onset during active service.  

Here, once again, on this record, the Board finds no clear 
evidence for linking the development of the current right 
shoulder disability of likely traumatic etiology to any event 
other than the documented injury that happened after service.  

With resolution of all reasonable doubt in the Veteran's 
favor, service connection for the right shoulder strain with 
supraspinatus tendinitis is warranted.  



ORDER

Service connection for right ankle strain is granted.  

Service connection for right shoulder strain with 
supraspinatus tendinitis is granted.  



REMAND

The Veteran asserts that the currently diagnosed CMT had its 
clinical onset during his active service.  

In a statement dated in October 1996, a private medical 
specialist in neurology and neurodiagnostics noted that the 
Veteran most likely had hereditary motor and sensory 
neuropathy due to CMT.  The physician noted that the 
conditions usually started in the second or third decade of 
life.  However, he provided no opinion linking the condition 
to service.  

A VA examiner in October 2005 opined that the 1978 inservice 
findings of bilateral pes cavus and hammertoes as likely as 
not were the earliest manifestations of the claimed CMT.  

Here, on this record, the Board finds that another VA 
examination with medical opinion is required to decide the 
remaining issue on appeal.  

Accordingly, this reaming matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, not already associated with 
the Veteran's claims file, that have 
treated him for his CMT.  The aid of the 
Veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  

2.  The RO then should schedule the 
Veteran for an examination by a 
specialist in neurology in order to 
determine the nature and likely etiology 
of the claimed CMT.  The claims folder 
should be made available to the examiner 
for review in connection with the 
following requested action.  

Based on his review of the case, the 
examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the currently 
diagnosed CMT had its clinical onset 
during service.  

The examiner should provide a 
comprehensive report containing full 
rationale for any opinion expressed.  

3.  After completing all indicated 
development, the RO should readjudicate 
the Veteran's claim in light of all the 
evidence of record.  If any benefits 
sought remain denied, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


